Citation Nr: 1136654	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  08-33 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for migraines.

2.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and his father


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel
INTRODUCTION

The Veteran had active duty service April 1993 to April 1997 followed by service in the Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claim for service connection for a lumbar spine disability.

Jurisdiction over this matter was transferred to the Winston-Salem, North Carolina RO after the issuance of the November 2007 rating decision.

The Veteran also appeals from a September 2008 rating decision issued by the Winston-Salem, North Carolina RO which granted service connection for migraine headaches and assigned an initial noncompensable rating.

The Veteran testified before the undersigned at a July 2011 RO (Videoconference) hearing.  A hearing transcript has been associated with the claims file.

The issues of entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) and entitlement to a higher initial rating for migraines on an extraschedular basis are REMANDED to the RO via the Appeals Management Center (AMC).  The Veteran will be advised if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's migraines have been manifested throughout the course of this appeal by very frequent prostrating and prolonged attacks, which cause severe economic inadaptability.

2.  There is a nexus between the Veteran's current lumbar spine disability and service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent rating for headaches have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.21, 4.124a, Diagnostic Code 8100 (2010).

2.  The criteria for entitlement to service connection for a lumbar spine disability are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303, (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  

The Board is granting the maximum schedular rating for migraines and service connection for the claimed back disability.  The remaining questions and issues are being remanded.  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the veteran in substantiating his claim.  .

Initial Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Migraines

Migraine are rated 10 percent disabling where there are characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is warranted where there are characteristic prostrating attacks occurring on an average of once a month over the last several months.  Very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrants the maximum rating of 50 percent.  38 C.F.R. § 4.124a, DC 8100.

The rating criteria do not define "prostrating."  According to Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, "prostration" is defined as "a marked loss of strength, as in exhaustion."

Service treatment records show that the Veteran was treated for headaches.  Private treatment records dated in November and December 2002 show that the Veteran was assessed as having migraines.

A September 2007 VA neurological examination reflects the Veteran's reports of headaches that occurred two or three times per week and lasted for three hours.  This sharp, throbbing pain was located all over his head and was associated with nausea.  Prescription medication helped his symptoms if it was taken early enough.  The examiner noted that the Veteran missed "about two years a year" of work due to his migraines.  Following this examination and a review of the Veteran's claims file, a diagnosis of migraine headaches was made.

During the July 2011 hearing, the Veteran testified that he experienced four prostrating attacks per month and that he was familiar with the definition of prostrating.  Each such attack incapacitated him for up to three days.  His father testified that these attacks sometimes lasted about three days and occurred four times per month.  These headaches require him to take his medication and lay down in a dark space.  He had regular, less severe headaches which were "pretty much constant."   He had not worked since December 2008.

Records from the Social Security Administration include reports that the Veteran had frequent headaches requiring injections and medications.

The Veteran has reported migraine attacks that occur approximately four times per month, and last up to three days. During these attacks he must lie down in a darkened room.  The Veteran's father confirmed these symptoms in the July 2011 hearing.  This level of symptomatology is consistent with a finding of very frequent and prolonged prostrating migraines.

The September 2007 VA examination suggested that the Veteran was missing considerable time from work due to migraines.  SSA records show that the Veteran has been unemployed since December 2008, due to conditions other than migraines, but that SSA considered headaches as a factor in finding him disabled.  This evidence is indicative of severe economic inadaptability.

Applying all reasonable doubt in favor of the Veteran, the Board concludes that a rating of 50 percent is warranted for migraines effective from the date of service connection.  38 C.F.R. § 4.124a, DC 8100.  This is the highest rating available under the diagnostic code for migraine headaches.

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign a higher rating.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Lumbar Spine

The Veteran contends that his current lumbar spine disability is the result of a 1996 in-service injury and that his post-service back injury aggravated this already existing disability.

An April 1992 service entrance examination was negative for any relevant abnormalities and the Veteran denied recurrent back pain in an accompanying Report of Medical History (RMH).  In January 1996, the Veteran complained of low back pain and reported "a lot" of lifting and carrying on the job.  An assessment of a sprain was made.  Improving back spasms were assessed in a second January 1996 treatment note.  The Veteran reporting feeling better ("75-80%") in February 1996.  A December 1996 service discharge examination was negative for any relevant abnormalities and the Veteran denied recurrent back pain in an accompanying RMH.

An April 2004 private treatment note reflects the Veteran's reports of sharp, severe back pain on the right paraspinous muscle group that occurred when he was picking up a new lawnmower and felt something "come apart" in his back.  An assessment of low back pain was made.

A December 2004 private treatment note indicates that the Veteran developed a pulling sensation in his lower back after lifting a heavy lawnmower.  An assessment of low back pain with radiculopathy suggestive of a herniated nucleus pulposus was made.  An accompanying lumbar magnetic resonance imaging (MRI) scan found a large broad based, right parasagittal disc herniation at L4-5 and facet arthrosis at L3-4 and L4-5 with spinal stenosis.  An accompanying lumbar X-ray found mild lumbar spondylosis.

A January 2005 private treatment note reflects the Veteran's reports of injuring his back a year ago with worsening right leg pain, numbness and weakness over the past five months.  An impression of a herniated nucleus pulposus at right 4-5 was made.

In February 2005, the Veteran was found temporarily not physically qualified for Reserves duty due to lower back pain.  He was placed on medical retention review for a herniated lumbar disc in August 2005.  An April 2006 Reserves examination noted a lumbar injury two years ago and the Veteran reported recurrent back pain or back problems in an accompanying RMH.  A June 2006 Reserves Physical Evaluation Board noted that the Veteran had suffered from back pain continuously for the past year.

In a June 2007 statement, the Veteran wrote that he did not have any periods of active duty time during his Reserves service.

A September 2007 VA orthopedic examination reflects the Veteran's reports of daily low back pain that radiated into his right lower extremity.  He initially injured his back during service while lifting and climbing ladders and was diagnosed with a lumbosacral strain.  In 2004, he reinjured his back with heavy lifting.  Physical examination found painful motion with spasms, weakness or tenderness.  Following this examination and a review of the Veteran's claims file, a diagnosis of herniated nucleus pulposus was made.  The examiner opined that it was less likely than not that the Veteran's current low back disability had its origin in service as he had a more significant injury in 2004 with pain that had not resolved since that time.

A January 2008 opinion from Dr. T. M., the Veteran's private orthopedist, noted continued low back pain that traveled to his right thigh.  An impression of discogenic low back pain with L4 radiculopathy related to a far lateral disc at L4-5 was made.  

The orthopedist opined that this disability occurring in a young individual (the Veteran was 33 years old) would be consistent with a remote injury such as that which occurred during service in 1996.  His current symptoms therefore related to a service connected injury.

Private treatment records dated from December 2008 to April 2009 show continuing treatment for degenerative disc disease of the lumbosacral spine.  

During the July 2011 hearing, the Veteran testified that he was an aviation person's mate handler during service and had labor-intensive jobs onboard the ship.  He injured his back while working to replace old decking and was seen at sick call for this lumbar injury.  He had back problems continuously since his service injury and the incident in which he lifted the lawnmower brought attention to his problem.  The Veteran's father testified that he assisted the Veteran with self-care such as putting on his socks.

The Veteran has a current disability as he has been diagnosed with a well documented lumbar spine disability, namely degenerative disc disease and herniated nucleus pulposus.  

Service treatment records document multiple complaints of back pain and an assessment of a sprain in 1996 and the Veteran has provided competent and credible testimony regarding an in-service injury.  Hence, an in-service injury is demonstrated.

In order for his current lumbar spine disability to be recognized as service connected, there must be a link between this condition and an in-service injury or disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.

The September 2007 VA examiner provided a negative opinion apparently based on the intervening post-service injury.  The examiner did not; however, have the opportunity to consider the Veteran's testimony that he continued to have low back symptoms after the initial injury in-service and prior to the intervening injury.
 
The January 2008 private orthopedist found a link between the Veteran's lumbar spine disability and service.  This opinion was accompanying by a rationale, but did not report consideration of the intervening injury.  Cf. Nieves-Rodriguez, supra.  A review of the clinical evidence; however, establishes that he had been treating the Veteran since January 2005 and was aware his treatment history, including his post-service lumbar injury.

Given the Veteran's testimony, the service treatment records and the medical records, the evidence is in at least equipoise on the question of whether the current disability is related to the in-service injury.

Resolving all doubt in the Veteran's favor, the Board finds that the criteria for service connection for a lumbar spine disability have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial rating of 50 percent for migraines is granted, effective May 12, 2007.

Entitlement to service connection for a lumbar spine disability, degenerative disc disease and herniated nucleus pulposus, is granted.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2008).  

The record in this case shows that the Veteran has been unemployed since at least December 2008, and that SSA found the Veteran to be disabled with a primary diagnosis of back disability.  

At this point the Veteran does not meet the percentage requirements for TDIU, although no rating has yet been assigned for the back disability.  38 C.F.R. § 4.16(a) (2010).  The Board cannot award TDIU in the first instance, but is required to remand the claim so that entitlement to TDIU can be adjudicated in accordance with the procedures laid out in 38 C.F.R. § 4.16(b) (2010).  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Court has also held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The Veteran has not yet been afforded such an examination.

The record also shows that after the statement of the case in August 2009 and prior to receipt of the case at the Board, the RO obtained the SSA records referred to above.  Where additional pertinent evidence is obtained after issuance of a statement of the case, the RO is required to issue a supplemental statement of the case.  38 C.F.R. §§ 19.31, 19.37(a) (2010).  A supplemental statement of the case has not been issued since receipt of the SSA records.  For this reason the Board will defer consideration of whether the Veteran is entitled to a higher initial rating for migraines on an extraschedular rating.

Accordingly, the case is REMANDED for the following:

1.  After assigning an initial rating for the service connected back disability, the agency of original jurisdiction (AOJ) should consider the question of the Veteran's entitlement to TDIU. 

2.  If the AOJ cannot grant TDIU on the current record, it should afford the Veteran a VA examination to determine whether the service connected disability would preclude all gainful employment for which his education and occupational experience would otherwise qualify him.  The examiner should review the claims folder and note such review in the examination report or in an addendum.

The examiner should provide an opinion as to whether the Veteran's service connected disabilities (migraines and degenerative disc disease with nucleus pulposus of the lumbosacral spine) would prevent the Veteran from obtaining or maintaining employment for which his education and occupational experience qualify him.

The examiner should provide reasons for the opinion.

3.  If, after this examination, the Veteran does not meet the percentage requirements for TDIU, the claim should be referred to VA's Director of Compensation and Pension for adjudication in accordance with the provisions of 38 C.F.R. § 4.16(b).

4.  The AOJ should consider the Veteran's entitlement to a higher initial rating for migraines on an extraschedular basis.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


